SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is hereby AFFIRMED.
Edgar Lewis appeals an April 15, 2004 order of the United States District Court for the Southern District of New York (Mukasey, C.J.), dismissing Lewis’s claim that the New York City Transit Authority *21(“NYCTA”) discriminated against him on the basis of his gender, in violation of 42 U.S.C. § 2000e-2(a). We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal. “We review 12(b)(1) dismissals de novo on the law, and for clear error on the facts.” Scherer v. Equitable Life Assur. Soc’y of the United States, 347 F.3d 394, 397 (2d Cir.2003).
“To sustain a claim for unlawful discrimination under Title VII ..., a plaintiff must file administrative charges with the [Equal Employment Opportunity Commission (‘EEOC’)] within 300 days of the alleged discriminatory acts.” Flaherty v. Metromail Corp., 235 F.3d 133, 136 n. 1 (2d Cir.2000) (citing 42 U.S.C. § 2000e-5(e)(1) and 29 U.S.C. § 626(d)(2)). As the district court found, Lewis’s documentary evidence indicates that he was fired by the NYCTA in February of 1997, but did not file administrative charges with the EEOC until July of 2003, more than six years later. The district court allowed Lewis 60 days to amend his complaint, “indicating] the date of the alleged discriminatory acts, the date of filing a charge of discrimination with EEOC, and any reasons why the statute of limitations should not bar the instant petition.” When Lewis failed to amend, the district court properly dismissed.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.